 

Case 20-10343- “CO LQ wm 4512 “Vig Ws ye 1of7

 

 
  

 

 

 

 

     
  

| My _slyg fp yh al wy, tp

Shs LY gerd
= Te pid en Low yerls a Sg,
| "bast Pp Lay Wood pak hi peete addy

LE Ned. tv. flap

 

Your jonir are

“TyrwH ts — tau iA 22 paitay —

 

Tira fir ne. Soy Tip ftv tir

 

 

   
   
 

fp 044 db t
but Fut (ie yb peep asl KES bape

typ «thine EL VAS OV ELLY.

| TW tamplet et tae tid graft, TTA __

Shh Buy staytt
_@ | hy 2 Phivcd grafe 7M sihed- Gia, Raj .

 

 
 

 

 

    

 

 

 

  
 
  

Dues vas Up eet Ouy- WSDL. cam y, _

44 He perp —

OY +S phy ba C%

we ng. ee Gf Bipy Yo
Se Cte YE EP Lah peme ager VL
llatated ip. ey aaa (MeL, . _ _
Were Ag a9 pmeLuaty thir Valley

 

 

 
   

Case 20-10343-LSS Doc 4512 Filed 05/18/21 Page 2of7

 

 

 

 

st ayy iy FL reity ler. ie. wt,
44 Ww Va
_ Jac tt LEE + Med 0 Suh fe

 

lily Creg tay; is aaa Me gee onc Laat

 

  
  
  

five Lec Any and baprliper kit td, SYuciyy
wal OVEK te! vbr} kero
Diva l¥afy Lenky Gat S 4 On Syaey 2

 

    
  

{Sot a

4e Hest tt by Lert tor her, al
Colla Al alg a:

       
   

  
 

 

Baty dep Wilf Pht, hy be ZS? ‘Sek oe

 

 

 

 

  

  

 

 

   

eth ih Di Ma Ley a il blac |
ne te t Ct KEs [i
nage y fe Lax Ae. iyo

Ye. Abs
t sie Ait! VAS phe bois

 

 

 

 

 

       
 

oF fhe Kv’, [Gla h

 

VCS [1 a very yh on

 
 

Ww éacn bay be fi

 

 

 

 

 
  

u RT ty

 

/ ed _ _
df fhe flee FF we 3crathed mf
+ w #letty Ld, Al} [ums is Fue
to gu fu Fhe sight Te fof goclk 7
fa vere F was tt Selmer Gr evar Wf yef
setup nichias Dt nt a pher vey/ a. Trig’

 

temp fad ptd nef soy

 

 

any bu dr’ Abe YP Ve bes oe

 
Case 20-10343-LSS Doc 4512 Filed 05/18/21 Page 3of/7

 

aL fhe Meal Mee ate eae Os at buglé Cal] Ev aay.
-_ - it his Sun <
_ a f hee Aiton ieee 1 tt. F Ele
LYS be tof aul MY ft rt vty Leg
eid me men Het E rehun ee
. wags Sy Gshlmme, OY Kap es fl bathe
| Ao caper Chae 1d bilberton Y eel Gf
| bathe Sie we phere aling ngth Pre stiffer _
_ fea rath He Lf lel fd E we ae sp _
a | Bip Lea, Yo 2 a fae ____
i Ca Lf+Z, “Oy Be Metres

Saar ieee ple = =
| [ Anata Keitha tt PUse Dob
_. | oe ee Sale ety lad Le JOB f

oy eer worked A spot ge

ee re the Cuma he 9b way pa thith, _
: chal ba Gt tow alah cxf Coat ee

iL ged ft £ vat [ee Bee —
eo. | in FM Belg fe ae

iad
Ho eben 3 r hee j

: 7 Wp Ut, Me ;
ae EYL Che a
ited f nu mA fig. BC

ag nf hs Cred hye ogy .
ive wal Gy ue firs PIAL lon ee

 

\.
;

 

    
  

   

 

  
   

 
 
  

 

     
  
 

 

 

 

 
Seuedecs

    
  

  

‘

Case 20-10343-LSS Doc 4512 Filed 05/18/21 Page 4of7

 

se

[Ewa tae nw peas {expel

 

My pocket Ent vuln Teh fb _ —

aT anya a ee tf

 

Ld i mae Anl nd hat “tlhe

 

 

| fre é| a:

2. tKypHie Ard a

  

dee eee LE
_ tt ver Fille Be" cncas bees
hepa Bur Pye -

; “lea are re. bo 3 Ant then, |

 

   

 

 

  

 

 

 

_ All ee
Tye 4 flip pope fg
‘GML to pal/ bp foi bate Feu

 

 

ow Mints Te ed a
| Dut p OM MM} (b trtaf ayphar _
Pale BO gt He bat, d¢ ths [ity _

 

 

ne ee

 

chives aA the [gre hud Lyra Anesth,
vals ovary “ith Cr. WA f shined

er foe. Feme lave ad. bard a —_

 
  
 
  
   
  
      

Case 20-10343-LSS Doc 4512 Filed 05/18/21 Page5of7

 

 

LC Wal Ayrunyo ta be pe (np fr
ow W/E. Uae flies Lhe. Soh £4 ee he |

 

 

 

lus beer yg my hea Shl SY
Me ie hy why aver Vpgetr _
wy rata Oba Llyt t gy

 
 
    
  
 
   

 

 

 

_ Ye i 1 MC _
| nit ane Suyl aay ‘A OP
_ thoy Af Ao
_ ate EE dee Th
“ a bean mi (Lar PGE Ay

7 LU] p hte “a wha tere bie ~
fie, Te L heanutre GE Sl 04f
) AA by. Boy SCayps
7 LA ea den Eee a Lhe UOfbuarl Fd, ee

hut thin har exn ft fleet beOt Po

A dhe MOY Stuff
th Liye ei) Lie

od bee Oe oe

MW pp ty Seo | tAfrg fo
Dp fe th! LPYLRLL 4A Qap, FU
Lo, L'Mith erly Pn Lye ce

"nati thie

    
      
  
 
 
  
  

 

(f

     
   

 

     

 
    
 

Case 20-10343-LSS

 

 

Doc 4512 ~=Filed 05/18/21 Page 6of7

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A Gab [Paka

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

Case 20-10343-LSS Doc 4512 Filed 05/18/21 Page 7 of 7

 
